Summary Prospectus Supplement June 29, 2015 Putnam Research Fund Summary Prospectus dated November 30, 2014 The fund will offer class R6 shares to employer-sponsored retirement plans beginning on June 29, 2015. The prospectus is supplemented as follows to add information about class R6 shares. The front cover page is supplemented to add class R6 shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class R6 shares are pending. The following information is added to Fund summary — Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class R6 NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Management Distribution and Other Total annual fund operating Share class fees service (12b-1) fees expenses expenses Class R6 0.55% N/A 0.17% < 0.72% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class R6 $74 $230 $401 $894 295306 6/15
